            Case 2:19-cv-05726-TR Document 45 Filed 02/12/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  MARCHELL DAVIS, et al.,                        :             CIVIL ACTION
                                                 :
                         Plaintiffs,             :
                                                 :
                 v.                              :
                                                 :
  PROGRESSIVE ADVANCED                           :             No. 19-5726
  INSURANCE COMPANY, et al.,                     :
                                                 :
                         Defendants.
                                             ORDER

       AND NOW, on February 12, 2021, for the reasons set forth in the accompanying

Memorandum, it is hereby ORDERED that:

       1.      Defendants’ Motion for Summary Judgment (doc. 34) is GRANTED in part;

       2.      Plaintiffs’ Motion for Summary Judgment (doc. 35) is DENIED;

       3.      Judgment is entered in favor of Defendants Progressive Advanced Insurance

Company and Progressive Specialty Insurance Company, and against Plaintiffs Marchell Davis

and Brandy Gress; and

       4.      The Clerk of Court shall close this matter for statistical purposes.

                                                             BY THE COURT:


                                                             /s/ Timothy R. Rice
                                                             TIMOTHY R. RICE
                                                             U.S. MAGISTRATE JUDGE
